Order entered May 13, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01496-CR

                  GABRIEL DAVELLE MERCER BISHOP, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 86th Judicial District Court
                                Kaufman County, Texas
                         Trial Court Cause No. 18-10376-86-F

                                          ORDER
      Before the Court is appellant’s May 10, 2019 first motion for extension of time to file his

brief. We GRANT the motion to the extent we ORDER appellant’s brief due June 10, 2019.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE